DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation " the three or more sides”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiffler et al. (US 2002/0125264).
Regarding Claim 1, Shiffler discloses a wiping material sheet dispenser, comprising: a wall portion configured to form a volume (fig.1); a first end portion comprising one or more sections attached to a first end of the wall portion and configured to cover a first end of the volume (fig.1); and a second end portion (2,4) comprising: a dispensing section attached to a second end of the wall portion and configured to cover a second end of the volume opposite the first end of the volume (fig.2), and the dispensing section having a dispensing aperture (16) configured to permit dispensing of sheets of a wiping material; and a cover section (10) attached to the wall portion and configured to cover the dispensing aperture.
Regarding Claim 8, Shiffler discloses wherein the wall portion, the first end portion, and the second end portion comprise a single, continuous sheet of material (fig.1).
Regarding Claim 9, Shiffler discloses wherein the single, continuous sheet of material is folded to form the wall portion, the first end portion, and the second end portion (fig.1).
Regarding Claim 10, Shiffler discloses wherein the wall portion, the first end portion, and the second end portion are assembled from the single, continuous sheet without adhesive or tape (fig.1).
Regarding Claim 11, Shiffler discloses wherein the wall portion comprises three or more sides (fig.1).
Claims 1,14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ripberger et al. (US 2016/0031632).
Regarding Claim 1, Ripberger discloses a wiping material sheet dispenser, comprising: a wall portion configured to form a volume (fig.1); a first end portion comprising one or more sections attached to a first end of the wall portion and configured to cover a first end of the volume (fig.1); and a second end portion (fig.1) comprising: a dispensing section (110) attached to a second end of the wall portion and configured to cover a second end of the volume opposite the first end of the volume (fig.1), and the dispensing section having a dispensing aperture (104) configured to permit dispensing of sheets of a wiping material; and a cover section (118) attached to the wall portion and configured to cover the dispensing aperture.
Regarding Claim 14, Ripberger discloses wherein the dispensing aperture (104) is configured to dispense at least one of perforated sheets or interleaved sheets (para.0003) of wiping material from within the volume when uncovered, and the cover section (118) is configured to selectively cover or uncover the dispensing aperture (104).
Claims 1,12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitowft et al. (US 2005/0279756).
Regarding Claim 1, Bitowft discloses a wiping material sheet dispenser, comprising: a wall portion configured to form a volume (fig.1b); a first end portion comprising one or more sections attached to a first end of the wall portion and configured to cover a first end of the volume (fig.1b); and a second end portion (fig.1) comprising: a dispensing section (102) attached to a second end of the wall portion and configured to cover a second end of the volume opposite the first end of the volume (fig.1b), and the dispensing section having a dispensing aperture (114) configured to permit dispensing of sheets of a wiping material; and a cover section (108) attached to the wall portion and configured to cover the dispensing aperture (114).
Regarding Claim 12, Bitowft discloses wherein the dispensing section (102) is attached to a first one (by 112) of the three or more sides, and the cover section (108) is attached to a second one (behind 110 towards backside; fig.1a) of the three or more sides.
Regarding Claim 13, Bitowft discloses comprising a dispensing plate (118) configured to at least partially obstruct the dispensing aperture (114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shiffler et al. (US 2002/0125264) in view of Cook et al. (US 7,410,052).
Regarding Claim 2, Shiffler does not disclose wherein the wall portion, the first end portion, and the second end portion comprise corrugated cardboard.
Cook discloses corrugated cardboard (C3:L5-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler with wherein the wall portion, the first end portion, and the second end portion comprise corrugated cardboard since it a very well-known suitable paperboard material used for carton dispensers.
Regarding Claim 3, Shiffler does not disclose wherein at least one face of the corrugated cardboard is lined or coated with a material that is resistant to a cleaning solution absorbed into the wiping material.
Cook discloses wherein at least one face of the corrugated cardboard is lined or coated with a material that is resistant to a cleaning solution absorbed into the wiping material (C3:L15-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler with wherein at least one face of the corrugated cardboard is lined or coated with a material that is resistant to a cleaning solution absorbed into the wiping material simply for the package structure to be water-resistant.
Regarding Claim 4, Shiffler does not disclose wherein the lining material comprises at least one of a wax, a laminate, a treatment material, a foil, or a film.
Cook discloses wherein the lining material comprises at least one of a wax, a laminate, a treatment material, a foil, or a film (C3:L15-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler with wherein the lining material comprises at least one of a wax, a laminate, a treatment material, a foil, or a film simply for the package structure to be water-resistant.
Regarding Claim 5, Shiffler does not disclose wherein at least one face of the corrugated cardboard is impregnated with a material that is resistant to a cleaning solution absorbed into the wiping material.
Cook discloses wherein at least one face of the corrugated cardboard is impregnated with a material that is resistant to a cleaning solution absorbed into the wiping material (C3:L15-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler with wherein at least one face of the corrugated cardboard is impregnated with a material that is resistant to a cleaning solution absorbed into the wiping material simply for the package structure to be water-resistant.
Regarding Claim 6, although Shiffler in view of Cook do not disclose wherein the corrugated cardboard has a thickness of 0.25 inches or less, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide such a size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Shiffler et al. (US 2002/0125264) in Geyer (US 2004/0217121).
Regarding Claim 7, Shiffler does not disclose wherein the wall portion, the first end portion, and the second end portion comprise corrugated plastic.
Geyer discloses wherein the wall portion, the first end portion, and the second end portion comprise corrugated plastic (para.0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler wherein the wall portion, the first end portion, and the second end portion comprise corrugated plastic since it is a very well-known material to make a carton out of.
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Shiffler et al. (US 2002/0125264) in Caporali et al. (US 2003/0042169).
Regarding Claim 15, Shiffler does not disclose wherein at least one of the wall portion, the first end portion, or the second end portion are configured to dissipate static electricity.
Caporali discloses wherein at least one of the wall portion, the first end portion, or the second end portion are configured to dissipate static electricity (para.0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler wherein at least one of the wall portion, the first end portion, or the second end portion are configured to dissipate static electricity in order to dissipate any static electricity problems or tendencies with a suitable anti-static composition.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Shiffler et al. (US 2002/0125264) in Shannon et al. (US 7,219,815).
Regarding Claim 16, Shiffler does not disclose wherein at least one of the wall portion, the first end portion, and the second end portion is assembled using at least one of an adhesive or tape.
Shannon discloses wherein at least one of the wall portion, the first end portion, and the second end portion is assembled using at least one of an adhesive (figs.3-4; C6:L1:15) or tape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler wherein at least one of the wall portion, the first end portion, and the second end portion is assembled using at least one of an adhesive or tape simply because it is a very well-known method of producing cartons for wipes dispensing.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Shiffler et al. (US 2002/0125264) in Tran (US 2014/0021215).
Regarding Claim 17, Shiffler does not disclose further including pre-saturated wipes contained within the volume and dispensed through the dispensing aperture. 
Tran discloses further including pre-saturated wipes (para.0217) contained within the volume and dispensed through the dispensing aperture (fig.41e). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the dispenser of Shiffler further including pre-saturated wipes contained within the volume and dispensed through the dispensing aperture simply because such a dispensing of pre-saturated wipes is notoriously known in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651